DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites that the “entirety of the coolant reservoir is disposend at a position closer to the base end portion than a position at which the pressing member is fixed to the holder body, in a direction from the front end toward the base end portion.”  This recitation contains new matter as the specification at the time of filing does not provide support for the entirety of the reservoir being closer to the base end than a position at 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the first end being an end of the second flow path in a direction that is perpendicular to an ejection direction of the coolant and that is parallel to the rake face of the cutting insert” in Lines 2-4.  It is unclear where the first and second end are located and how they relate to the claimed invention.  Appropriate correction required.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagae (US Pub. No. 2019/0184467 A1).
(Claim 1) Nagae discloses a cutting tool holder (1; Figs. 1-33) that supports a cutting insert (3) that includes a rake face (31), a flank face (33) continuous to the rake face, and a see, e.g., Figs. 23-25), the coolant reservoir (52, 523) has a cross sectional area larger than a cross sectional area of each of the first flow path (51) and the second flow path (52, 522).  An entirety of the coolant reservoir (52, 523) is disposed at a positon closer to the base end portion (see, e.g., Figs. 5-7, 20, 21, 23-25 and annotated Fig. 5 below) than a position at which the pressing member is fixed to the holder body, in a direction from the front end portion toward the base end portion.

    PNG
    media_image1.png
    722
    816
    media_image1.png
    Greyscale

(Claim 2) The pressing member (4, 42) is in contact with the holder body only at a portion (424) located opposite to the fastener with respect to a straight line that is parallel to a direction from the base end portion toward the front end portion and that is tangential to the fastener, when seen in a direction perpendicular to the rake face of the cutting insert placed on the seat face (Figs. 3, 5-7, 19-21).

    PNG
    media_image2.png
    722
    816
    media_image2.png
    Greyscale

(Claim 3) The cross sectional area of the second flow path (52, 522) in the cross section orthogonal to the flow direction of the coolant becomes smaller from the coolant reservoir toward the first coolant ejection hole (from 522c to 522b; ¶¶ 0108-0109; see, e.g.
(Claim 4) A width (D521a) of the first coolant ejection hole (5b) in a direction that is perpendicular to an ejection direction of the coolant and that is parallel to the rake face of the cutting insert placed  on the seat face is larger than a width (D521b) of the first coolant ejection hole in a direction perpendicular to the rake face of the cutting insert placed on the seat face (Figs. 12, 19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nagae (US Pub. No. 2019/0184467 A1) in view of Yankoff (US Patent No. 4,621,547).
Nagae discloses the second flow (52, 522) path having a first end and a second end opposite to the first end (Figs. 11-14, 24, 25).  The first end being an end of the second flow path in a direction that is perpendicular to an ejection direction of the coolant and that is parallel to the rake face of the cutting insert placed on the seat face (Figs. 12, 19).  While the coolant outlet is disclosed as directing coolant to the cutting insert (¶ 0086), the reference does not explicitly disclose virtual lines extending from the outlet that cross at the cutting edge in a plan view of the cutting insert.
Yankoff discloses a tapering coolant orifice (36, 37) for directing coolant (38) to a portion of the cutting edge (Fig. 2; Col. 9, Lines 34-36, 38-47).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the second flow path as .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nagae (US Pub. No. 2019/0184467 A1) in view of Andoh (US Pub. No. 2020/0180040 A1).
Nagae does not explicitly disclose a second coolant ejection hole via which the coolant is ejected to the cutting edge of the cutting insert from the flank face side of the cutting insert placed on the seat face, and a third flow path that supplies, to the second coolant ejection hole, the coolant flowing through the first flow path is provided inside the holder body.
Andoh discloses a holder body (10) provided with a second coolant ejection hole (36) via which the coolant is ejected to the cutting edge of the cutting insert from the flank face side of the cutting insert placed on the seat face (Fig. 3A), and a third flow path (35) that supplies, to the second coolant ejection hole (36), the coolant flowing through the first flow path is provided inside the holder body (¶ 0040).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the second flow path as disclosed in Nagae with a tapering passageway to the ejection hole as taught in Andoh in order to provide coolant from below to the cutting edge and the flank surface.
Response to Arguments
Applicant's arguments filed June 23, 2021 have been fully considered but they are not persuasive.  Applicant argues that the center axis of the through-bore for the fastener is analogous to the position at which the pressing member is fixed to the holder body.  As such, because a part of the reservoir is closer to the front end than the center axis of the through-bore, the entire reservoir is not closer to the base end portion than the position at which the pressing member is fixed to the holder body.  Examiner disagrees.
The position at which the pressing member is fixed to the holder body is not limited by the claim to be the central axis of the through-bore for the fastener.  If Applicant desires such an interpretation, the language must be in the claim.  The position at which the pressing member is fixed to the holder body could really be any point on the pressing member when the pressing member is connected to the holder body.  That is, it is a position at which the pressing member is fixed to the holder body.  Moreover, the claim limitation requires the entirety of the coolant reservoir to be closer to the base end portion, in a direction from the front end toward the back end, than the position at which the pressing member is fixed to the holder body.  As illustrated in the annotated figure from the Nagae reference, the entirety of the reservoir is located closer to the base end along said direction than the position of the fixing hole.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN RUFO/Primary Examiner, Art Unit 3722